Citation Nr: 1805986	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (DM), with erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 






INTRODUCTION

The Veteran had active service from May 1968 to December 1973, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was later transferred to the RO in Oakland, California. 

The Board notes that the Veteran's original claim was for an increased rating for DM with erectile dysfunction and neuropathy.  An August 2017 rating decision granted separate compensable ratings for the Veteran's neuropathy.  The Veteran has not filed a notice of disagreement with the ratings or effective dates assigned in that decision; as such, the Board has limited its consideration accordingly. 

In his January 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2015 but failed to appear due to an illness.  The Veteran was rescheduled for a hearing before the Board in October 2015.  However, the Veteran once again failed to report for his scheduled hearing, this time without explanation and has not requested for the hearing to be rescheduled.  As such, the Veteran's hearing request is deemed to have been withdrawn and there is no bar to proceeding with the appeal. 

This case was previously before the Board in December 2015 and April 2017 when it was remanded for additional development.  It has now been returned to the Board for further appellate action. 






FINDING OF FACT

The Veteran's DM requires an oral hypoglycemic agent, a restricted diet for control, and results in ED; but has not required medically prescribed regulation of activities or treatment with insulin. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM with ED have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522, § 4.119, Diagnostic Code 7913 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a higher rating for his DM because his symptoms are worse than contemplated by his current rating. 

In January 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was diagnosed with DM in 2005.  He denied experiencing ketoacidosis or hypoglycemic reactions that had required hospitalization.  He reported that he was attempting to follow a restricted diet and lose weight, but that ultimately, his weight was currently stable.  The Veteran also denied any regulation of activities as a result of his DM. 

Treatment records from October 2011 indicate that the Veteran continuously sought treatment for his DM with oral hypoglycemic agents and regulation of his diet.  Once again, there was no indication that a regulation of activities was medically prescribed, or that the Veteran ever received insulin treatment for his DM.  Additional private treatment notes from January 2013 indicated that the Veteran's course of treatment had remained unchanged. 

In May 2017, the Veteran was afforded another VA examination.  At that time, the examiner noted that the Veteran's treatment consisted of a restricted diet and prescribed oral hypoglycemic agents.  The examiner further noted that no regulation of activities or insulin was prescribed.  The Veteran reported that he visited his diabetic care provider less than two times per month, and denied any episodes of ketoacidosis or hypoglycemic reactions in the preceding 12 months.  The Veteran also denied any progressive unintentional weight loss or loss of strength.  The examiner continued the diagnosis of non-insulin dependent DM.  The examiner also reported that the Veteran had symptoms of ED that were secondary to his DM. 

In May 2017, the Veteran was also evaluated by a genitourinary specialist for his ED.  The examiner confirmed a diagnosis of ED and urinary frequency secondary to DM, for which the Veteran is separately service-connected.  The examiner noted that the Veteran did not exhibit any penile deformity, had not undergone an orchiectomy, and did not have any renal dysfunction due to his ED.  The Veteran reported that he was not taking ED medication. 

As previously stated, the Board notes that the Veteran was also provided VA examinations in May 2017 with regards to his neuropathy.  Neuropathy was found to be secondary to his DM.  The Veteran was ultimately granted separate ratings for his neuropathy in April 2017.  Therefore, the Board will not discuss the Veteran's neuropathy examinations because the disability is not before the Board.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his DM.  In this regard, the evidence of record indicates that the Veteran requires an oral hypoglycemic agent and restricted diet for control of his diabetes.  The Veteran himself has not asserted, and objective medical evidence fails to show, that the Veteran is medically prescribed to regulate his activities or that he is insulin dependent.  The Board notes that regulation of activities is not merely a subjective complaint, but a medical conclusion of record.  Additionally, the Veteran has not required hospitalization for either hypoglycemic reactions or ketoacidosis and there is no evidence of record indicating that he sees his diabetic care provider more than four times a year for DM management.  Therefore, as there is no evidence that a physician has specifically told the Veteran that he must regulate his activities or avoid strenuous occupational and recreational activities as a result of his DM, and he is not insulin dependent, the Veteran is not entitled to a higher rating for his DM.  38 C.F.R. § 4.120, Diagnostic Code 7913.

The Board further notes that the rating schedule does not authorize a separate compensable rating for ED unless there is also penile deformity.  As the May 2017 VA examination failed to identify penile deformity, the Veteran is not entitled to a separate compensable rating for his ED.  38 C.F.R. § 4.155b, Diagnostic Code 7520.


ORDER

Entitlement to a disability rating in excess of 20 percent for DM with ED is denied.




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


